         Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 1 of 25




                  UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK


ROCHE CYRULNIK FREEDMAN LLP

     Plaintiff,

v.

JASON CYRULNIK

     Defendant.                          No. 1:21-cv-1746

                                         JURY TRIAL DEMANDED




                               COMPLAINT




                                     1
            Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 2 of 25




       Roche Cyrulnik Freedman LLP (“Plaintiff”) brings this action against Jason Cyrulnik

(“Defendant”), and alleges as follows:

                                           Introduction

       1.      This case is about a law firm refusing to tolerate the unprofessional, obstructionist,

and abusive conduct of one of its partners who elevated his own interests over the interests of the

firm. When efforts to resolve these problems failed, the firm’s other founding partners

unanimously voted to remove him for cause to safeguard firm interests, including protecting

associates, staff, and the remaining partners. But, rather than accept payment for his work and

focus on ensuring a smooth transition, this expelled partner now refuses to leave, attempting to

shake down his former firm for millions of dollars he did not earn and to which he is not entitled.

       2.      On December 27, 2019, Kyle Roche, Velvel Freedman, Amos Friedland, Nathan

Holcomb, Edward Normand, and Defendant Jason Cyrulnik signed a Memorandum of

Understanding (“MOU”) to form a law firm named Roche Cyrulnik Freedman LLP (“RCF” or the

“Firm”). As set forth in the MOU, RCF was to be the successor firm to Roche Freedman LLP

(“RF”), a law firm formed five months earlier by Roche and Freedman. All of the above-named

persons had recently left Boies Schiller Flexner LLP (“BSF”), a New York-based litigation firm,

to embark on creating RF and then RCF.

       3.      The purpose of the Firm was not only to create a “high-end litigation-oriented law

firm,” but also to form a firm that was decidedly different from the standard “big law” model. As

an initial matter, many of RF’s clients operated in emerging legal areas, such as blockchain,

cannabis, and other high-tech industries. But the Firm’s founding partners also sought to create an

environment that was more collaborative, collegial, and transparent than many traditional large




                                                 2
              Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 3 of 25




law firms. In doing so, the founding partners believed it would best promote the interests of all

clients, associates, staff, and partners.

        4.      Defendant Jason Cyrulnik agreed with these goals, signed the MOU, and promised

to “work together and cooperate in good faith and to fully participate to develop the Firm.” But

rather than abiding by his commitment, Cyrulnik, over an approximately one-year period, has

engaged in a pattern of increasingly abusive, destructive, erratic, and obstructive behavior,

materially impairing the Firm’s ability to carry on its business. Examples of this conduct include,

but are not limited to:

             ● engaging in a pattern of verbal abuse and bullying towards other partners,

                punctuated by screaming fits of rage directed towards those who disagreed with

                him;

             ● mocking and belittling attempts by other partners to increase the Firm’s employee

                diversity;

             ● interfering with Firm staffing decisions and unilaterally obstructing associate

                assignments by, inter alia, ordering them to prioritize the clients he originated to

                the Firm over others, causing disruption and requiring intervention by multiple

                partners to ensure that all clients’ interests were protected;

             ● creating an unsustainable work environment for associates, which led to associate

                complaints, including associates threatening to quit if they continued to be staffed

                on his matters;

             ● instructing a Firm employee to withhold the Firm’s financial information from

                other equity partners of the Firm;




                                                   3
               Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 4 of 25




            ● refusing to take part in and discuss the management of the Firm in an attempt to

                exercise “veto power” over management and hiring decisions;

            ● breaching his commitment to work together and cooperate in good faith;

            ● refusing to negotiate a final partnership agreement and breaching his commitment

                to make effective a final partnership agreement; and

            ● repeatedly demanding additional compensation beyond what was contemplated by

                the MOU.

Multiple attempts to address these issues with Cyrulnik were unsuccessful. Thus, in order to

protect the interests of the Firm, the five founding partners voted affirmatively and unanimously

to remove Cyrulnik from the partnership for cause, as expressly provided in the MOU.

       5.       Cyrulnik has refused to accept his removal for cause and has demanded excessive

payments as a condition for leaving. Accordingly, this lawsuit seeks a declaration that Cyrulnik

has been justly removed from the Firm for cause under the terms of the MOU, thereby triggering

the agreement over the withdrawal provisions of the MOU for determining what Cyrulnik is owed

by the Firm.

       6.       Cyrulnik’s wrongdoing and subsequent shake down have made today’s legal action

necessary. The Firm refuses to be bullied by a former colleague, whose erratic conduct poses a

risk to associates, staff, and partners, and is not in keeping with the Firm’s values-driven culture.

When sincere efforts to resolve these problems failed due to Cyrulnik’s obstructive and abusive

behavior, he was removed for cause. The Firm has brought this action to obtain relief from the

Court and try to ensure an orderly transition of its former partner out of the Firm.




                                                 4
                Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 5 of 25




                                              Parties

          7.     RCF is a New York and Florida based litigation boutique law firm with offices in

Manhattan and Miami. RCF is registered as a limited liability partnership with the state of Florida.

          8.     Jason Cyrulnik is a citizen of Teaneck, New Jersey.

                                      Jurisdiction and Venue

          9.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a), because the

parties are completely diverse. RCF is a citizen of Florida and New York and Cyrulnik is a citizen

of New Jersey. No RCF partners are citizens of New Jersey. Furthermore, the matter in controversy

exceeds $75,000, exclusive of interest and costs.

          10.    This Court has personal jurisdiction over Jason Cyrulnik because this case arises

from his transacting of business within the state of New York.

          11.    Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to RCF’s claims occurred in this District.

                                   FACTUAL ALLEGATIONS

   A. The creation of Roche Freedman in August 2019.

          12.    On August 1, 2019, Roche and Freedman left BSF to start a law firm called Roche

Freedman LLP (“RF”). The intent was to create a cutting-edge litigation boutique that would

handle high end cryptocurrency, cannabis, and commercial litigation matters. Part of the

motivation in founding a firm was the opportunity to build and cultivate a team of talented lawyers

who worked in a collaborative and collegial environment to find creative solutions to complex

issues.

          13.    RF enjoyed considerable success for a small firm. Given Roche’s and Freedman’s

expertise in the growing industry of cryptocurrency and cannabis litigation, RF was retained by




                                                 5
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 6 of 25




many high profile and innovative clients in those spaces. RF also began developing a class-action

practice. On October 7, 2019, RF filed a class action on behalf of a group of cryptocurrency

investors who suffered significant economic loss as a result of a historic market manipulation

scheme. 1

       14.     Further, as relevant here, RF was retained by a startup company that planned to

build a new platform for decentralized assets and applications (“START UP”). Instead of being

paid in cash, RF negotiated with the START UP to be paid for its legal services with digital assets

(“Tokens”) over a 36-month period beginning on September 30, 2019.

    B. The creation of RCF in January 2020.

       15.     In October 2019, shortly after RF filed the class-action lawsuit described above, a

number of BSF attorneys approached Roche and Freedman about potentially joining RF. Over the

course of the next two months, Roche and Freedman began negotiating an agreement to have

Cyrulnik, Edward Normand, Amos Friedland and Nathan Holcomb join Roche Freedman LLP as

founding partners of RCF.

       16.     During the course of these negotiations, the prospective partners discussed and

agreed to a variety of things, ranging from how the Firm would allocate profits, compensate

partners, and govern itself. Roche and Freedman also used those negotiations and agreements to

ensure mechanisms were in place to help police the cultural and business fit they were building at

RF, i.e., a group of innovative, collegial, creative, and respectful lawyers.

       17.     On December 27, 2019, after significant negotiations and oral understandings and

agreements had been reached, Roche, Freedman, Cyrulnik, Normand, Friedland, and Holcomb



1
 See e.g. https://www.ft.com/content/eb5cf045-1ea1-3b54-80cd-e9f8c8287f08;
https://www.bloomberg.com/news/articles/2019-10-07/backers-of-crypto-coin-tether-sued-over-
market-manipulation,

                                                  6
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 7 of 25




(collectively, the “Founding Partners”) executed a memorandum of understanding (the “MOU”)

“for the purposes of building a high-end litigation law firm to be named Roche Cyrulnik Freedman

LLP.” The MOU memorialized portions of the agreements reached between the Founding

Partners, some of which relate to this dispute.

       18.     First, the MOU provided for a proposed division of RCF’s equity to be effective

after a formal partnership agreement was entered into by the Founding Partners. But a formal

Partnership Agreement was never executed, as described below, due to Cyrulnik’s obstruction.

       19.     Likewise, in addition to the eventual provision of RCF’s equity, the MOU also

provided for a “Partnership Compensation Model” (Formula Compensation) for distribution of

RCF’s profits amongst the Firm’s partners, and the assignment of certain assets that belonged to

the predecessor firm of RF. In distributing these predecessor assets, the MOU specifically stated

that “Not all rights and assets of the Roche Freedman LLP will be shared according to the equity

percentage of the Firm in January 2020. An exhaustive list of assets that will not be shared pro-

rata will be prepared in connection with the Partnership Agreement, but the list of core assets being

excluded or not divided according to the Firm’s equity allocations is set forth below, along with a

description of how they are excluded from the assignment.”

       20.     The MOU also contained a provision regarding the Tokens described above. The

MOU stated that an engagement letter existed between RF and START UP that contemplated that

START UP would pay for legal services to be rendered with a certain amount of Tokens. The

MOU attached that engagement letter, which allows START UP to terminate the engagement letter

at any time and stop paying the Tokens. The MOU then contemplated that notwithstanding the

equity and formula compensation agreed to by the partners for other matters, the Tokens that RCF

would earn from START UP would be distributed according to different agreed to percentages.




                                                  7
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 8 of 25




Further, and based on the understanding that START UP was entitled to a significant amount of

legal work from RCF, the MOU provided that Roche, Freedman and Cyrulnik would be the only

founding partners expected to work for START UP, and that the other Founding Partners

(Normand, Friedland, and Holcomb) who were not expected to work directly for START UP

would each receive a significantly smaller fraction of the Token payments as they were earned.

The partners agreed that if Roche, Freedman, or Cyrulnik did not do the work for START UP, if

further partner resources would be required, “[t]he Firm will revisit the above distribution” of the

Tokens, as specified in the MOU.

       21.     By email on July 22, 2020, pursuant to the above described MOU provisions, Roche

specified a re-allocation of the Tokens based on partner resources that had thus far been committed

to the START UP. Cyrulnik, who never worked on the matter, did not dispute this re-allocation in

his reply email. In addition, a substantial portion of the Tokens remain unearned and will only be

paid by START UP if it does not terminate the agreement with the Firm, and elects to continue

paying for future legal services.

       22.     Since the beginning of 2021, the Tokens appreciated substantially in value and are

now worth, in total, millions of dollars (although their value remains volatile). Cyrulnik has

claimed that the five equity partners affirmatively and unanimously voted to remove him to gain

the highly volatile and speculative value of “his” Token allocation and then lied about the cause

for his removal. This is false. In addition to Cyrulnik refusing to acknowledge his own egregious

behavior, Cyrulnik ignores that the issues leading to his removal, as demonstrated below, began

months prior to any rise in the Token value and were problems of his own making. Moreover,

when Roche emailed Cyrulnik on July 22, 2020 about a Token re-allocation due to the additional

partner resources that were needed for the START UP, the Tokens had not even been issued, could




                                                 8
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 9 of 25




not be bought or sold, and therefore lacked any real market value. Rather than own up to his

misconduct, accept payment for his work, and withdraw from the Firm in a constructive manner,

it is Cyrulink who now attempts to shake down the Firm for yet more money.

       23.     Second, as reflected in the MOU itself, the MOU was never intended to be a

comprehensive document that embodied all of the partners’ negotiated terms:

        This MOU sets out the basic terms upon which the Founding Partners will enter into a
        definitive partnership agreement . . . The terms of this MOU are not comprehensive,
        and additional terms, including further clarification of areas of responsibility and
        resources to be committed, will be incorporated into a formal Partnership Agreement
        (the “Partnership Agreement”) to be negotiated and to be made effective on or around
        January 1, 2020.

       24.     The above provision was added because each of the Founding Partners understood

that the MOU did not reflect the entirety of their agreements or understandings with each other.

Instead, the MOU was entered into as a placeholder memorializing some of the “basic terms” of

their decision to form a partnership. As the MOU stated, the partners contemplated a more formal

and complete Partnership Agreement that would be entered into on or about January 1, 2020, after

which time the Firm’s equity would be formally reassigned, and all the details of assets committed,

and obligations/responsibilities going forward were clarified and agreed to.

       25.     Third, as a result of the extensive negotiations, discussions, and agreements reached

over that multi-month period prior to, and contemporaneously with, the MOU’s execution, each

of the Founding Partners understood that RCF was intended to be a collaborative, collegial,

transparent, inclusive firm that would strive to be best in its class. This was memorialized in the

MOU, which stated that:

        It is mutually agreed upon and understood by and among the Founding Partners that the
        Founding Partners agree to work together and co-operate in good faith and to fully
        participate to develop the Firm and to work towards the finalization of the Partnership
        Agreement.




                                                 9
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 10 of 25




       26.     Fourth, each of the Founding Partners understood that there would be risks in

joining together with multiple other individuals to form a new law firm. Accordingly, the Founding

Partners wrote into the MOU an ability to remove a Founding Partner for cause upon concurrence

of ⅔ of the Firm’s equity partners, stating: “A Founding Partner cannot be removed without cause.

A Founding Partner can be removed for cause only on the affirmative vote of ⅔ of the Firm’s

equity partners.”

       27.     The MOU provided for a specific mechanism for calculating what RCF would owe

to a withdrawing partner in the event the withdrawal occurred within, as is applicable here, the

first 18 months of RCF’s formation:

       If any Partner withdraws from the firm within 18 months from the Firm’s
       formation, the following shall occur: That Partner shall return to the firm any
       amount of payments received that exceed what that Partner was entitled to under
       the Firm’s formula compensation model. If the Firm owes that Partner funds under
       the formula, that amount shall be paid to that Partner at the next quarterly
       distribution, but the Firm shall not owe that Partner any additional compensation
       going forward. That Partner’s equity shall be returned to the balance of the firm’s
       equity partners pro-rata.

       28.     The intent of this provision was to make a separation that occurred within the first

18 months of the Firm’s operation simple: it provides the departing partner with compensation he

or she “earned” through their efforts, but not reward that partner further. In sum, it was inserted to

provide a simple, practical, and speedy method of calculating a partner’s compensation in the event

things did not work out and there was a premature withdrawal (voluntary or involuntary).

   C. After joining RCF, Cyrulnik engaged in a pattern of abusive and obstructive behavior
      to the detriment of the Firm.

       29.     After the MOU was signed and the Firm commenced operations, Cyrulnik began

engaging in a pattern of abusive behavior that impeded Firm governance. And the abusive conduct

escalated over time. Specifically, but not exhaustively, Cyrulnik screamed at other partners;




                                                 10
               Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 11 of 25




refused to allow other partners to weigh in on Firm administrative matters; concealed financial

information from other Founding Partners (and commanded the Firm’s Director of Operations to

do the same); caused associates to tell Firm partners they would quit the Firm if forced to continue

working on his matters; single-mindedly attempted to reallocate Firm profit to himself in a manner

that required intervention to prevent harm to Firm clients, associates, staff, and other partners; and

attempted to assume total control over the Firm’s management decisions –yelling at partners that

they were “going rogue” when they did not obtain his “permission” prior to making decisions,

despite partner emails and calls expressly addressing the decisions at issue.

          i.     Cyrulnik attempts to monopolize power and becomes abusive to the other
                 partners.

       30.       Following the MOU’s execution, Cyrulnik began attempting to “consolidate

authority” over the Firm in a manner that was contrary to the Founding Partners’ agreements and

inconsistent with the terms of the MOU.

       31.       As an example, Cyrulnik began claiming absolute control over the allocation of

associate time. He made this claim notwithstanding that no such power was ever given to him by

the MOU, any agreement, or through any formal or informal vote or consent by any of the other

partners, and notwithstanding other Founding Partners’ stated opposition to his opportunistic

power grab, which also benefited his bottom line.

       32.       In addition, beginning in the first quarter of 2020, Cyrulnik began to raise concerns

over the Firm’s formula compensation system (“Formula Compensation”). Initially, those

conversations were civilized. However, as the discussion concerning changes to Formula

Compensation advanced, Cyrulnik became verbally abusive towards other partners who did not

agree with his demand for a change to the formula, which would have shifted compensation from

other partners to Cyrulnik.


                                                  11
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 12 of 25




       33.     While Cyrulnik became belligerent on multiple calls about this issue in the first half

of 2020, the first instance of severe verbal abuse took place on July 21, 2020, during a telephone

call between Roche, Cyrulnik, and Freedman. During this call, Freedman told Cyrulnik that for a

variety of reasons (including market conditions) he was unwilling to fully adopt the changes

Cyrulnik was proposing to the Firm’s Formula Compensation model. Minutes into the

conversation, Cyrulnik completely lost control, erupted into an alarming rage, and screamed at

both Roche and Freedman at the top of his lungs.

       34.     In response, Roche hung up the phone almost immediately.

       35.     Freedman tried to calm Cyrulnik down, but Cyrulnik’s outburst escalated and

became increasingly frightening. After about a minute, Freedman hung up too.

       36.     The next morning, on July 22, 2020, Roche wrote Cyrulnik:

               Jason,

               I am writing this email not to chastise, but to set forth my positions in no
               uncertain terms. Given the apparent misunderstandings of what you thought
               I may or may not have been told, this exercise seemed necessary.

               First, the manner in which you screamed at both me and Vel is simply
               unacceptable. I get that tempers can fly in the heat of the moment, but what
               you did went beyond that. I have greatly enjoyed not only steering the
               growth of this firm with you but also growing as friends and partners.
               However, if yesterday is any sort of signal to how you think you can treat
               us when we have disputes over business and money, then I do not see how
               we can continue to grow the partnership . . .

(Exhibit A, emphasis added)

       37.     A few days later, on July 27, 2020, Freedman independently wrote Cyrulnik:

               Jason,

               I have never been screamed at the way you yelled at Kyle and I on the phone
               last week. You were out of line and it can’t happen again. Going forward,
               if you scream like that again, the conversation is over. If you fail to let me




                                                12
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 13 of 25




               express my opinion, the conversation is over. This is a partnership where
               we listen to each other, and then make a decision. It’s not a forum of one.

               I understand that the delay [in effecting changes to Formula Compensation]
               may have been frustrating to you, but it certainly wasn’t intended to string
               you along, and the way you handled it was unacceptable. I trust nothing
               more needs to be said about that, and I’m very hopeful this was a hiccup in
               our otherwise very enjoyable relationship.

               On to substance. . .

(Exhibit B, emphasis added)

       38.     Roche and Freedman both hoped that this was an isolated incident. Unfortunately,

as described below, Cyrulnik’s behavior continued to deteriorate to the point where it was not

reasonably practicable to carry out the partnership’s business with him as a partner. Multiple

associates told Firm partners they would quit if they would continue to be staffed on Cyrulnik’s

matters. Partnership meetings could no longer be peacefully conducted, and thus, were halted.

Cyrulnik engaged in further verbal abuse by screaming at additional partners. Cyrulnik derided

and ridiculed important Firm issues, including efforts to increase the number of women employed.

And Cyrulnik began engaging in highly adversarial tactics with his own partners intending, as he

bragged, to “bring them to their breaking point,” and waiting until his partners “were ready to leave

the firm” before he would consider making any concessions.

       39.     Cyrulnik had turned what was supposed to be a collegial, respectful, collaborative,

and diverse law firm into a war zone in which Cyrulnik fought to maximize his bottom line at the

expense of associates, partners, diversity initiatives, and the Firm itself.

       40.     As another example of Cyrulnik’s attempt to exercise unilateral control in direct

violation of the MOU, on December 31, 2020, Cyrulnik circulated a conflict check to the Firm. He

never sought the requisite approval required by the MOU to take on this matter, but he filed the

lawsuit and staffed it without the Founding Partners’ knowledge or consent.


                                                  13
               Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 14 of 25




         ii.     Cyrulnik obstructed partnership meetings by filibustering, speaking over, and
                 demeaning other partners.

       41.       Following the July 21, 2020 call described above, Cyrulnik became increasingly

hostile during partnership meetings. Cyrulnik ramped up efforts to push changes to the Firm’s

Formula Compensation system that would have the effect of shifting value from the other partners

to him. When this proposal was met with resistance and other partners attempted to share their

views, Cyrulnik interrupted and raised his voice above everyone else’s, refused to listen to anyone

speak, ordered other partners to stop speaking, and simply filibustered conversations. It became a

common occurrence that if Cyrulnik disagreed with another partner, he became openly hostile,

pejorative, and spoke over them. This conduct made it impossible to carry on Firm governance

with Cyrulnik as a partner.

       42.       For example, while Cyrulnik had a busy practice, he was extremely delinquent in

sending invoices to clients, to the detriment of the Firm. Despite the Firm hiring numerous

associates to staff matters he originated, Cyrulnik refused to review his invoices and, for months,

refused to send out invoices totaling ~$4 million of time billed to matters he had originated. At a

partnership meeting in late 2020, despite being wary of confronting Cyrulnik due to his multiple

violent outbursts, Freedman again asked Cyrulnik about these delinquent invoices and stressed the

importance to the Firm of collecting billable time. He requested that Cyrulnik commit to a date by

when Cyrulnik could provide the partners with a timeline by when he would be in position to send

his invoices out to his clients. Cyrulnik refused this most basic request and became openly hostile,

telling Freedman that he would “get to it when he gets to it,” thus ending the conversation.

       43.       Beginning in January 2020, and throughout the year, when partners raised with

Cyrulnik the need to draft the formal Partnership Agreement, as required by the MOU, he

repeatedly shut these conversations down. Based on Cyrulnik’s comments and actions, it is clear


                                                14
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 15 of 25




he intentionally refused to enter into a Partnership Agreement, in violation of the MOU, in order

to leverage gaps in the incomplete document to try to seize power and a financial advantage to the

detriment of the Firm.

       44.     On numerous calls throughout the year, partners expressed a desire to hire more

women, minorities, LGBTQ, and diverse attorneys and staff. Cyrulnik was dismissive of these

proposals, and in at least one instance, openly mocked a partner’s desire to hire more women.

       45.     As 2020 continued, Cyrulnik also took steps to hide financial information from

other partners. In December 2020, Friedland and Holcomb (a member of the Firm’s Formula

Compensation Committee) reached out to the Firm’s Director of Operations to ask for the financial

information he had compiled when calculating formula compensation payments. Cyrulnik,

however, instructed the director not to provide Friedland and Holcomb with the requested financial

information and, instead, to direct all questions concerning the Firm’s finances to him. He then

doubled down on his concealment efforts by demanding that the director simply not respond to

Friedland or Holcomb, so that they would be unaware that no response was being prepared to their

queries. Concerned about inciting the ignitable Cyrulnik, the Director complied.

       46.     During this period, Roche had multiple phone conferences with Cyrulnik in an

attempt to resolve the formula compensation discussion. On those calls, Roche reminded Cyrulnik

that the Firm’s formula compensation committee controlled any changes to the formula and that

even if Roche supported the change, Cyrulnik and Roche alone could not effectuate such a change.

Roche informed Cyrulnik that, to maintain the peace, the other two committee members offered a

compromise that embodied a change which moved the formula in the direction Cyrulnik wanted,

and that other Founding Partners had agreed to support such a compromise as well. He urged

Cyrulnik to accept the compromise and end the disruption his crusade had created in the




                                               15
                Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 16 of 25




partnership. Roche warned Cyrulnik he was creating a management crisis with his brinkmanship-

like behavior and begged him to abandon his futile campaign.

       47.        Cyrulnik refused. He insisted there was no need to compromise as the other

members of the formula compensation committee were not yet “at their breaking point” and ready

to leave the firm.

         iii.     Cyrulnik attempted to assert control over Firm staffing in an unsuccessful
                  effort to favor his financial interests to the detriment of other Firm clients.

       48.        As stated above, Cyrulnik attempted to assert exclusive and unreasonable control

over firm staffing, putting his own interests over the interests of clients for whom he was not

working, associates, and his other partners. His attempts to exercise this unilateral, unauthorized

control increased throughout 2020, causing disruption and requiring intervention by multiple

partners to ensure that all clients’ interests were protected.

       49.        At numerous points throughout 2020, Cyrulnik instructed various associates that

they should be spending nearly all of their time on his matters and that if other partners were asking

them to do work, they should direct those partners to Cyrulnik.

       50.        Cyrulnik told associates that clients being billed on an hourly basis (billable

clients) were “more important” than contingency clients because billable clients were (allegedly)

more profitable to the Firm. Cyrulnik also instructed associates to prioritize work for his billable

clients over other billable clients at the Firm. He argued to partners, in demanding associates be

pulled off of time-sensitive, significant matters to prioritize his cases, that “not all billables are

created equal.”      Of course, due to the Firm’s Formula Compensation, Cyrulnik profited

substantially from associate time spent on matters that he originated.

       51.        Similarly, he repeatedly conveyed to associates who were key team members on

other cases that they would “be taken off” those matters to work on his own matters. Cyrulnik


                                                  16
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 17 of 25




disregarded the Firm’s obligations to its clients other than his own while increasing his earnings

with each additional associate who worked on his matters.

       52.     In December 2020, Holcomb and Katherine Eskovitz (another senior partner who

joined the Firm just after the MOU was executed) were working with an associate on a time-

sensitive matter to comply with a court-ordered deadline.

       53.     When Cyrulnik found out this associate was spending significant time on that

matter, he proclaimed that the associate needed to stop. Holcomb and Eskovitz first tried to resolve

this issue with Cyrulnik through emails but that failed. Cyrulnik next insisted on a call to

understand why this associate was not taken off of Eskovitz’s matter.

       54.     On that call, Cyrulnik immediately became verbally abusive. Much like during the

July 21, 2020 call with Roche and Freedman, Cyrulnik was combative, quickly lost control, and

began yelling at both Eskovitz and Holcomb.

       55.     Cyrulnik shrieked that he was “in charge of allocating associates” and that the

associate working on the court-ordered imminent deadline was “not on this case now.” Eskovitz

and Holcomb each pushed back on this assertion, explaining again the immediate needs of the

client and the associate’s unique familiarity with the documents. Based on the information

Eskovitz and Holcomb conveyed to Cyrulnik, it was clear that the client would be prejudiced if

that associate were to be removed from the case just days before a filing. At the same time, they

offered to discuss Cyrulnik’s staffing needs in an effort to come up with a solution. In response to

Holcomb’s stated concerns about the staffing issue, Cyrulnik screamed “that is not your place.”

Eskovitz then responded that Cyrulnik did not have the unilateral authority to remove an associate

from an urgent matter. Cyrulnik interjected–still yelling–“I can do that.” After Cyrulnik continued

to lodge irate accusations and proclamations about procedure, Holcomb pointed out that such



                                                17
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 18 of 25




procedural disputes were related to the Firm’s lack of a definitive partnership agreement and a firm

handbook with policies and procedures (Cyrulnik had stalled efforts to make progress on both as

he meanwhile asserted increasing unilateral authority).

       56.     Cyrulnik mocked Holcomb, including by yelling at him “we don't have enough

women, you always go back to the same thing.” Cyrulnik’s enraged mockery of Holcomb's

legitimate focus on the Firm’s gender balance was particularly notable because the subject had not

come up on the call previously and was unrelated to the topic at hand. Cyrulnik continued to yell

at and attack Eskovitz and Holcomb for about thirty minutes. Cyrulnik then abruptly ended the

call, refusing to discuss his staffing needs or why he needed that associate, on a call that purported

to be about his staffing needs and that associate’s time.

       57.     Cyrulnik’s attempt to prejudice this case in favor of his matters required

additional Firm time and intervention to prevent obstructing Firm obligations. After the call,

Eskovitz wrote to Cyrulnik:

             Jason,

             Since I have not had a call like this in my career, I feel the need to
             memorialize it given the misstatements you have now made by email and
             during the call. After thirty minutes of trying to address your concerns
             about procedure, with you yelling and interrupting almost the entire time,
             you refused to discuss the actual underlying issue of staffing, misstated
             both our prior emails and what I said even during the call, refused to
             discuss what your time sensitivities and staffing of your current case is,
             and instead literally ordered that [senior associate] is prohibited from
             working on our case after today’s video call, despite my urging that we
             resolve this in a partner call to review staffing and reviewing the emails
             with you and showing you he was on our team as part of the engagement
             terms, which you approved.

             You were unprofessional and rude to me, but much worse to Nate, talking
             over him and entirely dismissive of his very calm, rationale input. You
             twisted his words and mine, and you absolutely refused to listen to
             anything we said, demanding answers to questions and screaming over
             our attempts to answer you and ignoring our answers.


                                                 18
              Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 19 of 25




              I am shocked at your inability to discuss this issue professionally, your
              misstatement of both emails and what we have said, even during the call,
              and your assertion that you alone are in charge of staffing and can order
              us to stop using [senior associate] so you can use him on your case
              without any further discussion of your current staffing or needs. Your
              accusations during the call are not only blatantly wrong, but your
              approach is wildly inappropriate.

(Exhibit C)

       58.      Rather than apologizing for his unprofessional behavior, or focusing on the

immediate needs of the Firm’s clients, Cyrulnik engaged in gaslighting: 2 He denied his conduct in

response to Eskovitz, calling her email “false (and surprising)”; characterized his behavior as an

“informal amicable effort” to resolve the issue; accused Eskovitz of an attempt to “deflect blame

and attack me,” admonishing her, “I would encourage you to revisit that approach”; and again

scolded Eskovitz and Holcomb for purportedly not using “appropriate channels” (of his own

creation).

       59.      He also called Roche and Freedman to complain about Eskovitz and Holcomb and

demanded Roche and Freedman step in to assist his efforts to “put them in their place.” Over the

next few weeks Cyrulnik, in a vindictive and transparent attempt to try and demonstrate his power,

repeatedly expressed a desire to Roche and Freedman to negatively alter Holcomb’s and Eskovitz’s

compensation and equity allocations under various pretextual grounds.

       60.      Then, during the week leading up to the major deadline in Eskovitz’s matter, and

with full knowledge that this particular associate was fully occupied, Cyrulnik unilaterally

assigned the associate to yet another matter without discussing that decision with any other partner,

ignoring the impossible position in which he was placing the associate and the potential prejudice


2
 The term “gaslighting” refers to a specific type of psychological manipulation whereby the
manipulator tries to get someone else (or a group of people) to question their own reality,
memory or perceptions.

                                                 19
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 20 of 25




to a Firm client. Cyrulnik then instructed the associate to spend the vast majority of his time on

Cyrulnik’s cases despite the urgent deadline on which that associate was working.

       61.     This crisis forced Roche, Freedman, and Normand to step in and (together with

Eskovitz and Holcomb) essentially override Cyrulnik’s unilateral commands so that the client in

the Eskovitz matter was not prejudiced. While the Firm’s obligations to its clients were upheld,

Cyrulnik’s inappropriate and selfish behavior had, once again, created a massive disturbance in

the Firm’s operations. His behavior had now escalated to the point of threatening the Firm’s ability

to service a client, had resulted in more abusive interactions with partners, and had placed an

associate in an absolutely untenable and high-stress position.

   D. Cyrulnik’s behavior led to associates lodging complaints and expressing a desire to
      leave the Firm if they remained on his team.

       62.     During the time between Cyrulnik’s outburst with Roche and Freedman (July 2020)

and his outburst with Eskovitz and Holcomb (December 2020), associates at the Firm reached out

to Roche and other partners to discuss the unsustainable work environment Cyrulnik had created.

These associates pleaded to be removed from Cyrulnik’s teams.

       63.     Cyrulnik’s erratic behavior and the issues arising from the work environment

continued to compound and became so severe that on or around the time of Cyrulnik’s outburst at

Eskovitz and Holcomb, two senior associates told partners at the Firm that they would (reluctantly)

need to leave the Firm if they were not removed from Cyrulnik’s matters.

   E. Cyrulnik is removed for cause from RCF.

       64.     By early 2021, it became obvious that it was no longer possible for RCF to carry

on Firm governance with Cyrulnik as a Firm partner.

       65.     Due to the pattern of conduct described above, Roche, Freedman, Friedland,

Holcomb, and Normand met in New York to discuss Cyrulnik’s repeated breaches of the MOU,


                                                20
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 21 of 25




his failure to work together and cooperate in good faith to fully participate in the development of

RCF, his erratic behavior, and his single-minded interest in elevating his bottom line over the

interests of the Firm. They concluded that Cyrulnik’s behavior made it impossible for the Firm to

continue to conduct its business productively, live up to its values, keep associate attorneys at the

Firm, or even proceed constructively with basic Firm governance.

       66.     Due to Cyrulnik’s conduct, Roche, Freedman, Friedland, Holcomb, and Normand

(whose votes constituted more than two-thirds of the equity partners) affirmatively and

unanimously voted to remove Cyrulnik for cause on February 10, 2021, pursuant to the 2019

MOU, to protect the interests of clients, associates, staff, and the remaining partners of the Firm.

       67.     On February 12, 2021, Roche (in consultation with the remaining Founding

Partners) wrote Cyrulnik informing him of the Firm’s decision to remove him for cause. See

Exhibit D. In that email, Roche set forth a non-exclusive summary of the bases for Cyrulnik’s

removal. In addition, Roche wrote to Cyrulnik that the Firm’s partners “intend to work with you

on a transition plan to ensure that (i) your future endeavors are a success, and that (ii) the firm’s

clients are not prejudiced by your removal.”

       68.     Later that day, Roche, Freedman, and Normand spoke with Cyrulnik. On that call,

Cyrulnik demanded the Firm retract the letter and claimed there were no grounds to remove him

for cause. He also stated that given that none of the other partners wanted him at the Firm, he did

not want to be there either. He said he would be open to working out a peaceful departure if the

Firm committed to give him (1) everything “owed” to him under the 2019 MOU and (2) everything

“owed” to him pursuant to a side letter agreement between the Named Partners. But since then,

Cyrulnik has demanded amounts far beyond what is owed to him under the MOU.




                                                 21
               Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 22 of 25




         69.     Cyrulnik has since claimed the Firm’s removal of him for cause is pretextual.

Ignoring months of his own erratic behavior and abuse, ignoring the warning emails sent over the

course of the last six months, ignoring the complete breakdown in the relationship between

Cyrulnik and the rest of the partners that has occurred over this time, and ignoring hat associates

were refusing to work on his matters, Cyrulnik claims that the Tokens (a highly volatile asset)

exponentially rose in value during the weeks leading up to his actual removal (they have since lost

more than half that value). He claims the Founding Partners removed him to recapture that highly

volatile, substantially unearned, and uncertain asset.

         70.     Cyrulnik has simultaneously refused to accept that he is no longer a partner at the

Firm. In fact, his counsel, Marc Kasowitz (of Kasowitz Benson Torres, where Cyrulnik’s brother

is a partner), has stated that “Mr. Cyrulnik has no intention in the present circumstances of

‘transition[ing] out of the firm,’ nor have your clients validly exercised any authority to accomplish

that.”

         71.     Indeed, the Firm did not immediately terminate Cyrulnik’s Firm email account to

ensure there would be no prejudice to the matters he is handling while he transitions to a new email

account. But instead of moving his emails over, he has continued to use the Firm’s email account

to send purported conflict checks about potential new matters he wants the Firm to undertake.

Legitimate questions about whether passing on this new representation would prejudice a current

Firm client in a matter the Firm is handling have simply been met with Kasowitz threatening to

litigate, and to “hold each of you accountable for any harm to [Cyrulnik] or the firm’s clients

resulting from your egregious actions.”

         72.     On February 26, 2021, Kasowitz threatened that if the Firm did not give Cyrulnik

“immediate unfettered access” to the firm bank accounts and the automatic right to bring in new




                                                 22
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 23 of 25




matters without inquiry, it would “guaranty” litigation “to protect Jayson’s [sic] unquestioned

partnership rights.”

                                              Count I
                                      (Declaratory Judgment)

       73.      Plaintiff hereby repeats and realleges all of the foregoing allegations as if fully set

forth herein.

       74.      Defendant’s behavior, while he was a partner at RCF, justified the equity

partners’ determination to remove Defendant from the partnership for cause and effect his

involuntary withdrawal pursuant to the terms of the MOU.

       75.      Defendant was removed for cause, per the Memorandum of Understanding, by an

affirmative vote of ⅔ of the Firm’s equity partners.

       76.      As a result of Defendant’s removal from the RCF partnership for cause, any

distributions to Defendant by RCF are to be governed by the withdrawal provisions set forth in

Paragraph VI(C) of the MOU.

       77.      However, as evidence by the fact that Defendant has claimed and continues to

claim that he is an equity partner of RCF or, in the alternative, that he is entitled to far more than

he would be entitled to under the withdrawal provisions of the MOU, Defendant disputes that he

was removed from the partnership for cause and he also disputes that he is entitled only to the

compensation included under the withdrawal provisions of the MOU.

       78.      As a result, a material and genuine controversy exists between the parties as to

whether Defendant was removed from the RCF partnership for cause and, as a result, there is

also a material and genuine controversy as to the compensation Defendant is entitled to as a

result of his removal. Accordingly, there is a bona fide, actual, present and practical need to

resolve this controversy.


                                                  23
             Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 24 of 25




       79.     By reason of the foregoing, Plaintiff seeks and is entitled to a declaratory

judgment by the Court that:

   (a) Defendant has been validly removed from the Firm for cause per the MOU;

   (b) Defendant is only entitled to the compensation delineated in Paragraph VI(C) of the

       MOU, governing withdrawal; and,

   (c) as a further result of Defendant’s breach of the MOU and his removal for cause,

       Defendant is not entitled to any further compensation or interests as contemplated in the

       MOU.

WHEREFORE, Plaintiff respectfully requests that the Court:

   (a) Enter a judgment declaring that Defendant was validly removed for cause;

   (b) Enter a judgment declaring Defendant is entitled to just the Formula Compensation

       amount delineated by Paragraph VI(C) of the MOU, governing withdrawal, and no more;

   (c) Enter a judgment awarding costs and disbursements of this action;

   (d) Award such other and further relief as the Court deems just and proper.

Plaintiff demands a trial by jury.

DATED: February 27, 2021              Respectfully Submitted,

                                      KAPLAN HECKER & FINK LLP

                                      /s/ Sean Hecker

                                      Sean Hecker
                                      350 Fifth Avenue, Suite 7110
                                      New York, NY 10118
                                      Telephone: (212) 763-0883
                                      Email: shecker@kaplanhecker.com

                                      ROCHE CYRULNIK FREEDMAN LLP

                                      /s/ Eric S. Rosen


                                                24
Case 1:21-cv-01746 Document 1 Filed 02/27/21 Page 25 of 25




                    Eric Rosen
                    99 Park Avenue, 19th Floor
                    New York, NY 10016
                    Telephone: (646) 350-0527
                    Email: erosen@rcfllp.com




                             25
